     Case 2:19-cv-10336-NGE ECF No. 30, PageID.555 Filed 11/20/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CODIE HORN,

              Plaintiff,                               No. 19-10336

v.                                                     Honorable Nancy G. Edmunds

ROBERT BOSCH
AUTOMOTIVE STEERING LLC,

           Defendant.
_________________________________/

           ORDER GRANTING DEFENDANT’S MOTION TO DISMISS [24]

        This is an employment discrimination case brought by pro se plaintiff Codie

Horn against his former employer, Robert Bosch Automotive Steering LLC. On June

1, 2020, Magistrate Judge David Grand issued a report and recommendation in this

matter, recommending that Defendant’s motion for summary judgment be granted in

part and denied in part without prejudice. (ECF No. 20.) Neither party objected to that

report and recommendation, and the Court accepted and adopted it in an opinion and

order issued on July 8, 2020. (ECF No. 22.) Shortly thereafter, the Court was

informed that the parties had settled this case. A docket notation instructed the

parties to submit a stipulated order of dismissal within thirty days. No order was

presented to the Court. On September 23, 2020, Defendant filed a motion to dismiss,

requesting the Court enter an order dismissing this case, because the parties have

executed a confidential release and settlement agreement and payment has been

tendered pursuant to that agreement. (ECF No. 24.) An order was issued informing

Plaintiff that if he wishes to oppose Defendant’s motion, he must file a response by
  Case 2:19-cv-10336-NGE ECF No. 30, PageID.556 Filed 11/20/20 Page 2 of 2




October 14, 2020.1 (ECF No. 25.) To date, however, no response has been entered

on the docket.2 Because the parties have settled the remaining claims in this case,

the Court GRANTS Defendant’s motion to dismiss and dismisses this case with

prejudice.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: November 20, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 20, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




       1
          A copy of the order requiring a response served on Plaintiff by mail was
returned to the Court as undeliverable, (ECF No. 28), but the order was also served
on him via email.
        2
          Plaintiff emailed a member of chambers’ staff a response to Defendant’s
motion. Plaintiff was informed that his response must be filed through the Clerk’s
office, but he did not comply with that directive. Even if the Court were to consider
Plaintiff’s response, however, it would not change the disposition of this case. Plaintiff
acknowledges that the parties settled the case but alleges that Defendant breached
the settlement agreement. The alleged breach of a settlement agreement is an
independent claim that can be raised in an appropriate forum but is not a reason not to
dismiss this case with prejudice.
